Citation Nr: 1723168	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-27 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee osteoarthritis prior to September 9, 2009. 

2.  Entitlement to an initial rating higher than 10 percent for right knee osteoarthritis prior to September 9, 2009. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran completed an honorable career in the U.S. Army, serving on active duty from August 1963 to July 1966, and from December 1968 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In a March 2016 decision, the Board denied entitlement to initial ratings higher than 10 percent for osteoarthritis of the left and right knee prior to September 9, 2009.  It also denied initial ratings higher than 30 percent from November 1, 2010 through October 22, 2015, and higher than 60 percent from October 23, 2015 forward, for status post total left and right knee arthroplasties.  (A total rating was assigned for the bilateral knee replacement surgery from September 9, 2009 through October 31, 2010.)  

In a February 2017 Order, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand (JMPR), vacated the Board's March 2016 decision to the extent it denied higher initial ratings for the Veteran's bilateral knee disabilities prior to September 9, 2009, and remanded the case for further action consistent with the terms of the JMPR.  Specifically, the parties to the JMPR found that the Board had not addressed whether evidence of additional functional loss due to flare-ups of knee pain supported the assignment of higher ratings prior to September 9, 2009.  The Board's denial of higher initial ratings from November 1, 2010 forward was left undisturbed. 

The Veteran recently submitted additional evidence to the Board, and waived his right to initial review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2016).



FINDING OF FACT

Prior to September 9, 2009, the Veteran's bilateral knee osteoarthritis was manifested by severe degenerative joint disease, with significant limitation of flexion, daily flare-ups that were a 10/10 in severity, and an inability to walk more than half a block or stand or walker longer than 10 to 15 minutes. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for osteoarthritis of the left knee have been met prior to September 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5260 (2016). 

2.  The criteria for a 30 percent rating for osteoarthritis of the right knee have been met prior to September 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5260 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. General Rating Principles

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, VA assesses the level of disability from the effective date of service connection.  Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  

These factors thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 


II. Applicable Rating Criteria

Prior to September 9, 2009, 10 percent ratings have been assigned for osteoarthritis of each knee under Diagnostic Code (DC) 5260, which pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Under DC 5260, a 0 percent disability rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  Id.


III. Facts

An October 2008 VA examination report reflects that on average, the Veteran experienced daily pain in both knees that, in a scale of severity, was approximately a 3 out of 10 (3/10) when at rest.  The pain would flare up to 10/10 daily.  Neither knee was consistently worse than the other.  When pain was severe, it would radiate up to his hips and down into his legs.  On examination, the Veteran walked slowly and had difficulty getting in and out of a chair.  He was unable to squat or to walk on his toes and heels due to knee pain.  Range of motion testing of both knees revealed flexion to 110 degrees and extension to 5 degrees.  There is no indication repetitive use testing was performed at this time.  Both knees were stable to varus and valgus stress.  He had good strength in both quadriceps.  Pressure both medially and laterally about the joint lines of the right knee caused some tenderness.  There was slight swelling of the right knee.  There was some tenderness both medially and laterally about the left knee with stress.  There was some slight crepitus in the left knee.  Arthritis of both knees was confirmed by x-rays.  The examiner stated that there was no weakness, lack of endurance, lack of coordination, or fatigability.  Knee pain limited the Veteran's ability to walk more than half a block.  It also limited his ability to squat and climb stairs.  

In a May 2009 letter, the Veteran's private physician, Dr. R.E.M., recommended that the Veteran undergo total knee replacement for both knees.  Treatment records showed bilateral genu varum and tender palpable osteophytes.  The Veteran had bone on bone in the patellofemoral compartment and palpable lateral osteophytes in the medial compartment.  He had a 2+ effusion.  His knees were stable anteriorly, posteriorly to varus and valgus.  He had normal pulses, warmth, color, and sensations.  Degenerative joint disease of the bilateral knees was confirmed by x-rays.  The Veteran had more than occasional incapacitating exacerbations.  The night before, the Veteran had stumbled and fell due to his arthritis, bruising his shin.  

In an October 2015 letter, a private physician, F. Anders, MD, wrote that about eight years earlier he noticed a significant change in the Veteran's gait.  His range of motion was less than half that of normal, with marked audible and palpable crepitance (grinding) in both knees.  He advised the Veteran to undergo total knee arthroplasties as soon as possible due to progressively decreasing range of motion.  

In an April 2017 letter, Dr. Anders wrote that he had noticed for at least two years prior to 2009 that the Veteran's standing and walking tolerance was limited to 10 to 15 minutes by the pain generated from his severe degenerative arthritis of the knees.  His active range of motion was reduced by 50 percent of normal range, with significant pain. 


IV. Analysis

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Board finds that prior to September 9, 2009, 30 percent ratings are warranted for each knee under DC 5260 since July 23, 2008, which is the effective date of service connection.  Although the October 2008 VA examination report states that flexion of both knees was to 110 degrees, repetitive motion testing was not performed, and so it remains unclear what the actual range of motion might have been on repetitive use at the time.  Significantly, the examiner noted daily flare-ups of pain that was at a maximum level of severity (10/10), and that the Veteran's knee pain limited his ability to walk more than half a block.  The examiner also observed that the Veteran walked slowly and had difficulty getting in and out of a chair.  Consistent with these findings, Dr. Anders noted in the October 2015 and April 2017 letters that the Veteran's standing and walking tolerance in the two years prior to September 2009 was limited to 10 to 15 minutes by the pain generated from his severe degenerative arthritis of the knees.  Dr. Anders also noted that total knee arthroplasties had been recommended.

In short, it is apparent that the Veteran had severe degenerative arthritis of the bilateral knees prior to the total knee arthroplasties performed on September 9, 2009, and that this pain significantly limited his ability to stand, walk, or otherwise use his knees.  The 30 percent ratings were assigned effective November 1, 2010 (following the assignment of a temporary 100 percent rating) because these are the minimum ratings that must be assigned following prosthetic replacement of a knee joint.  See 38 C.F.R. § 4.71a, DC 5055.  While DC 5055 does not apply to the period prior to September 9, 2009, it is evident that the Veteran's bilateral knee arthritis was significantly disabling prior to the surgery, and perhaps just as disabling before the surgery as after the recovery period.  Diagnostic Code 5055 thus provides guidance as to how to evaluate the Veteran's bilateral knee arthritis prior to September 9, 2009, especially as total knee replacements had been advised during the period at issue.  

As already noted, a minimum 30-percent rating is to be assigned under DC 5055 following prosthetic knee replacement.  38 C.F.R. § 4.71a.  In light of DC 5055, the Board finds that 30 percent ratings based on limitation of flexion of each knee are warranted prior to September 9, 2009.  See 38 C.F.R. § 4.71a, DC 5260.  As these are the maximum evaluations that are available for limitation of flexion, higher ratings may not be assigned based on any further limitation of flexion during flare-ups or on repetitive use.  See Johnston, 10 Vet. App. at 85. 

Separate ratings based on limitation of extension are not warranted.  There is no indication that the Veteran had limitation of extension beyond 5 degrees prior to September 9, 2009.  Indeed, an October 2015 VA examination report-on the basis of which the current 60-percent ratings were assigned-reflects that extension of the knees was to 0 degrees, including on repetitive testing, notwithstanding the examiner's findings of chronic residuals consisting of severe painful motion or weakness.  Thus, separate compensable ratings are not warranted for limitation of extension prior to September 9, 2009, including with consideration of flare-ups and repetitive use.  See DeLuca, 8 Vet. App. at 206. 

Separate ratings are not warranted under any other diagnostic code pertaining to the knee.  The evidence does not show ankylosis of either knee, recurrent subluxation or instability, dislocation or removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  Accordingly, DC's 5256, 5257, 5258, 5259, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a. 

In sum, resolving reasonable doubt, 30 percent ratings are granted for osteoarthritis of each knee prior to September 9, 2009.  Because the preponderance of the evidence shows that higher or separate ratings are not warranted, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

A 30 percent rating for left knee osteoarthritis is granted from July 23, 2008 through September 8, 2009, inclusive, subject to the laws and regulations governing payment of monetary benefits. 

A 30 percent rating for right knee osteoarthritis is granted from July 23, 2008 through September 8, 2009, inclusive, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


